Citation Nr: 1537458	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for tinnitus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased disability rating for lumbosacral strain with degenerative disc disease (low back disability), in excess of 20 percent for the period from July 23, 2009 to February 18, 2015, and in excess of 40 percent for the period from February 18, 2015.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Following the January 2010 rating decision - which assigned an increased rating of 20 percent for the low back disability from July 23, 2009 - the RO assigned an increased rating of 40 percent from February 18, 2015.  See February 2015 rating decision.  Because the RO did not assign the maximum disability rating possible, the appeal for an increased rating for a low back disability remains before the Board, resulting in the staged rating issue listed on the cover sheet of this decision.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular evaluation, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In June 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  
During the June 2015 Board hearing, the Veteran testified that he is currently unemployed, and that he left his last position due, in part, to back pain associated with the service-connected low back disability.  As such, the issue of entitlement to TDIU is raised and has been listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case. 

The issues of service connection for hepatitis C and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A RO decision in March 2006 denied reopening service connection for tinnitus, finding that the evidence did not show that the current tinnitus disability was related to service (no nexus to service).

2.  The Veteran did not appeal the March 2006 rating decision denying service connection for tinnitus after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the March 2006 rating decision denying service connection for tinnitus, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of a nexus between the current tinnitus disability and service.

4.  For the increased rating period from July 23, 2009 to February 18, 2015, the low back disability manifested symptoms and impairment including limitation of forward flexion to 38 degrees, including due to pain, stiffness, muscle spasm not sufficient to cause an abnormal gait, flare-ups of pain with prolonged standing and sitting, and difficulty bending and twisting.

5.  For the increased rating period from February 18, 2015, the low back disability manifested symptoms and impairment including forward flexion to 10 degrees, including due to pain, disturbance of locomotion, inability to sit or stand for prolonged periods, and difficulty bending and twisting.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service connection for tinnitus became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  For the increased rating period from July 23, 2009 to February 18, 2015, the criteria for an increased rating in excess of 20 percent for the low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

4.  For the increased rating period from February 18, 2015, the criteria for an increased rating in excess of 40 percent for the low back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denial of the claim for service connection for tinnitus.  In a May 2012 letter, the AOJ informed the Veteran that the claim for service connection for tinnitus was previously denied because there was no evidence that tinnitus was incurred in or caused by military service, and that new evidence must relate to the fact of relationship (nexus) of current disability to service.  Although the AOJ identified the wrong (October 2004 rather than March 2006) rating decision as the last final denial of service connection for tinnitus, as the May 2012 letter identified the correct basis for the prior final denial, the error is harmless because the reasons for the prior denial and the evidence needed to reopen the claim were properly identified.  The May 2012 notice letter was sent prior to the initial denial of the claim to reopen in October 2012.  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.  See Kent, 20 Vet. App. at 11-12.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an April 2008 letter sent prior to the initial denial of the claim for an increased rating for the low back disability in January 2010, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, the June 2015 Board hearing transcript, and the Veteran's lay statements.

VA most recently examined the service-connected low back disability in February 2015.  The VA examiner reviewed the claims file, performed a physical evaluation and diagnostic testing, interviewed the Veteran about past and present symptomatology, and reported on the relevant rating criteria.  The Board finds that February 2015 VA examination report and medical opinion are adequate to assist in deciding the issue of an increased rating for the low back disability, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for tinnitus; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Tinnitus

The Veteran seeks to reopen service connection for tinnitus.  A RO decision in October 2004 denied service connection for tinnitus, finding that tinnitus was neither incurred in nor caused by military service (i.e., no nexus).  The Veteran subsequently filed a claim to reopen service connection in November 2005, again asserting that tinnitus was caused by in-service noise exposure.

In March 2006, the RO denied reopening service connection for tinnitus, finding that the evidence did not show that tinnitus was related to service (no nexus to service).  In a March 2006 letter, the RO informed the Veteran of this decision and of appellate rights.  The Veteran did not enter a notice of disagreement with this rating decision or submit additional evidence within one year; therefore, the March 2006 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The evidence at the time of the March 2006 rating decision included the service treatment records, VA treatment records, the Veteran's written statements asserting that tinnitus was caused by in-service noise exposure, and a September 2004 VA audiological examination report.  The evidence received since the March 2006 rating decision includes additional VA treatment records and the Veteran's June 2015 Board hearing testimony.

After reviewing all the evidence received since the March 2006 rating decision, in the context of all the evidence of record, the Board finds that the evidence received since the March 2006 rating decision is either not new or is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  As indicated above, service connection for tinnitus was last denied because the evidence did not show that tinnitus was incurred in or caused by military service.  It is undisputed that the Veteran has a current tinnitus disability and that the Veteran had loud noise exposure in service.  

As to a nexus between tinnitus and service, however, the Veteran has previously asserted (1) that tinnitus was caused by in-service noise exposure, (2) that tinnitus symptoms began in service, and (3) that tinnitus symptoms have been continuous since service separation.  See September 2004 VA audiological examination report.  These previous assertions were repeated again during the June 2015 Board hearing.  See Board hearing transcript at 10-12.  VA treatment records do not include any medical opinions relating tinnitus to service, and the Veteran has not submitted any medial opinions or medical literature to suggest that the tinnitus is related to service.

In sum, since the March 2006 rating decision (prior final denial), the only evidence received relating to a nexus between tinnitus and service is the Veteran's June 2015 Board testimony; however, the Veteran's testimony is not new because it is cumulative and redundant of the evidence of record at the time of the prior final denial.  This cumulative evidence does not raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence to reopen service connection for tinnitus has not been received since the last final disallowance (rating decision) in March 2006.  See 38 C.F.R. § 3.156(a); Anglin, 203 F.3d at 1347.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").




Increased Rating for Low Back Disability

Service connection for a low back disability was granted in a July 2002 rating decision, which assigned an initial rating of 10 percent, effective March 19, 2002.  On July 23, 2009, the Veteran filed a claim for an increased rating for the low back disability without specifying how low back disability symptoms had worsened.  In the January 2010 rating decision, the disability rating for the low back disability was increased to 20 percent, effective July 23, 2009, the date of the claim for an increased rating.  In February 2015, the disability rating was increased to 40 percent, effective February 18, 2015, the date that the evidence showed the low back disability had increased in severity (February 2015 VA examination), thus creating a staged disability rating.

For the entire increased rating period, the service-connected low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the rating schedule, a thoracolumbar spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In addition, when rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Increased Rating Period from July 23, 2009 to February 18, 2015

Rating Based on Incapacitating Episodes 

In regard to this method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 20 percent rating is warranted if IVDS - which encompasses the lumbar spine degenerative disc disease - is manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected low back disability was manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during any period from July 23, 2009 to February 18, 2015.  VA treatment records during this period do not reveal, and the Veteran has not reported, any physician-prescribed bed rest related to the low back.  No incapacitating episodes are discussed in the September 2009 VA examination report.  For these reasons, the Board finds that, for the period from July 23, 2009 to February 18, 2015, an increased rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for Spine Disabilities

In regard to this method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, the Board finds that, for the increased rating period from July 23, 2009 to February 18, 2015, the weight of the lay and medical evidence is against finding that the low back disability was manifested by forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, an increased disability rating in excess of 20 percent for this period is not warranted.

VA treatment records for the period from July 23, 2009 to February 18, 2015 generally show complaints of chronic, non radiating back pain.  The VA treatment records do not include any specific range of motion measurements, note any particular functional impairment related to the low back, or indicate ankylosis of the thoracolumbar spine.

VA examined the low back disability in April 2008.  The Veteran reported daily pain, with flare-ups that accompany prolonged sitting and standing.  Range of thoracolumbar spine motion measurements included flexion to 75 degrees.  The April 2008 VA examiner described moderate loss of normal lumbar lordosis.  The April 2008 VA examiner noted that the Veteran used a cane for walking support; however, the cane was being used for a recent non-service-connected knee injury, and was not likely being used to support the service-connected low back disability.

VA examined the low back disability again in September 2009.  The Veteran complained of low back stiffness and decreased range of motion.  The Veteran reported muscle spasms; however, the gait was shown to be normal.  The September 2009 VA examiner did not observe any abnormal spine curvatures, to include thoracolumbar spine ankylosis.  Thoracolumbar spine range of motion measurements included forward flexion to 38 degrees.  Repetitive motion was not tested because of marked guarding.

During the June 2015 Board hearing, the Veteran testified that worsening symptoms of low back pain have been gradual over time.  As such, the Board has considered the Veteran's June 2015 testimony when determining what low back disability symptoms were present during the rating period from July 23, 2009 to February 18, 2015.  Based on the Veteran's testimony, the low back disability also manifested functional impairment including difficulty with bending and twisting during the period from July 23, 2009 to February 18, 2015.  See Board hearing transcript at 17-19.

On review of all the evidence, for the increased rating period from July 23, 2009 to February 18, 2015, the low back disability manifested symptoms and impairment including limitation of forward flexion to 38 degrees, including due to pain, stiffness, and muscle spasm not sufficient to cause an abnormal gait, flare-ups of pain with prolonged standing and sitting, and difficulty with bending and twisting.  In sum, the manifestations that can be associated with the low back disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See VAOPGCPREC 9-98.  Accordingly, the Board finds that, for the increased rating period from July 23, 2009 to February 18, 2015, the weight of the evidence is against finding that the criteria for a higher 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that, for the period from July 23, 2009 to February 18, 2015, no neurological abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected low back disability is not warranted for the period from July 23, 2009 to February 18, 2015.  Id.
Increased Rating Period from February 18, 2015

In regard to this method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

After a review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the service-connected low back disability was manifested by incapacitating episodes having a total duration of at least six weeks during any period from February 18, 2015.  VA treatment records during this period do not reveal, and the Veteran has not reported, any physician-prescribed bed rest related to the low back.  No incapacitating episodes are discussed in the February 2015 VA examination report.  For these reasons, the Board finds that, for the period from February 18, 2015, an increased rating in excess of 40 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for Spine Disabilities

In regard to this method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

After a review of all the evidence, the Board finds that, for the increased rating period February 18, 2015, the weight of the lay and medical evidence is against finding that the low back disability has been manifested by unfavorable ankylosis of the entire thoracolumbar spine for any period.  Accordingly, an increased disability rating in excess of 40 percent for this period is not warranted.

VA examined the low back on February 18, 2015.  The Veteran complained of severe loss of range of motion, and the only thoracolumbar spine motion shown was forward flexion to 10 degrees.  The February 2015 VA examiner noted severe guarding was present during range of motion testing due to fear of onset of pain.  The February 2015 VA examiner listed factors contributing to the low back disability including less movement than normal, disturbance of locomotion, and interference with standing and sitting.  

While that list of factors noted that movement was decreased by "ankylosis, adhesions, etc.," the February 2015 VA examiner later indicated that there was no evidence of ankylosis; therefore, the Board finds that the earlier notation of "less movement than normal due to ankylosis, adhesions, etc." was a generic notation, rather than a specific description of the factors limiting thoracolumbar spine motion in this Veteran's case.  In addition to the later denial of ankylosis, each listed factor began with a capital letter even though all factors were listed in a single sentence, indicating the use of stock language rather than descriptions specifically tailored to the specific symptoms and impairment manifested by the service-connected low back disability.

During the June 2015 Board hearing, the Veteran testified regarding the low back disability symptoms and impairment.  The Veteran described constant pain, including pain that makes it difficult to fall asleep at night.  See Board hearing transcript at 17.  The Veteran reported that he cannot sit or stand for prolonged periods, and that he has trouble bending.  Id. at 17-19. 

VA treatment records for the period from February 18, 2015 reflect complaints of low back pain (February and April 2015); however, there is no indication of ankylosis of thoracolumbar spine ankylosis.  In addition, there was treatment for sleeping difficulty, described as insomnia aggravated by anxiety and obstructive sleep apnea.  See May 21, 2015 VA treatment record.

On review of all the evidence, for the increased rating period from February 18, 2015, the low back disability manifested symptoms and impairment including forward flexion to 10 degrees, pain, disturbance of locomotion, inability to sit or stand for prolonged periods, and difficulty with bending and twisting.  As to the reported back pain that affects sleep - along with obstructive sleep apnea and anxiety - the Board has considered this as an example of the severity of the back pain.  In sum, the manifestations that can be associated with the low back disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and measuring the end of the ranges of motion from where pain begins - do not support a finding of unfavorable ankylosis of the entire thoracolumbar spine.  See VAOPGCPREC 9-98.  Accordingly, the Board finds that, for the increased rating period from February 18, 2015, the weight of the evidence is against finding that the criteria for a higher 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected low back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Initially, the Board notes that on February 19, 2015, the Veteran filed a claim for service connection for left leg nerve damage, claimed as secondary to the service-connected low back disability.  The claim was denied by the RO in a June 2015 rating decision, which has not been appealed by the Veteran.

Aside from the left leg nerve damage, which was not shown in the February 2015 VA examination report, for the period from February 18, 2015, no neurological abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected low back disability is not warranted for the period from February 18, 2015.  Id.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's low back disability, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5237 or 5242, specifically provide for disability ratings based on limitation of motion, including limitation of flexion and combined range of motion of the spine, as well as other findings such as abnormal gait or spinal contour.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  

Here, the low back disability manifested symptoms and functional impairment including limitation of motion, pain, stiffness, muscle spasm, disturbance of locomotion, and inability to sit or stand for prolonged periods.  With respect to the functional impairment with bending and twisting, such impairment is specifically considered in the rating criteria which contemplate forward flexion, lateral bending, and lateral rotation on both sides of the lumbar spine.  

The Veteran also reported that back pain has contributed to insomnia, thus providing additional evidence to assist in determining the severity of pain caused by the low back disability.  The Veteran has not identified the functional effect, if any, on his daily living that the sleep disruption causes.  The functional effects of which the Veteran complains are due to exactly those factors, particularly painful motion, that were considered at length in determining the appropriate schedular rating above.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the low back disability symptoms and functional impairment that limits motion.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairment reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the low back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 



§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  (The extraschedular consideration of TDIU, which is a distinct form of extraschedular rating from 38 C.F.R. § 3.321, is addressed in the REMAND section below.)


ORDER

New and material evidence not having been received, the appeal to reopen service connection for tinnitus is denied.

An increased rating for the lumbosacral strain with degenerative disc disease, in excess of 20 percent for the period from July 23, 2009 to February 18, 2015, and in excess of 40 percent for the period from February 18, 2015, is denied.


REMAND

Service Connection for Hepatitis C

The Veteran contends that a current hepatitis C disability was caused by an unsterilized air gun inoculation received during service.  See June 2015 Board hearing transcript at 3.  During the June 2015 Board hearing, the Veteran testified that, after receiving an air gun inoculation in 1974, he became ill and presented to the infirmary with a fever, stomach cramps, and nausea.  Id. at 4.

Initially, the Board notes that air gun injectors, which were commonly used to administer vaccinations to Vietnam-era service members, have been recognized as a "biologically plausible" means of transmission of hepatitis C.  See Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004).  VBA Fast Letter 04-13 also discusses several common risk factors for contracting hepatitis C including high risk sexual activity, occupational exposure in health settings (such as accidental needle sticks), and needle use (such as with reuse of needles for tattoos, body piercing, and acupuncture).

During the June 2015 Board hearing, the Veteran denied a history of several risk factors including use of cocaine, alcoholism, intravenous drug use since service, and high risk sexual activity.  See Board hearing transcript at 4-5.  Significantly, however, the Veteran was not asked about, and did not testify regarding, use of intravenous drug use prior to service.  A December 2005 VA treatment record includes the notation "chronic hepatitis C which [the Veteran] got as an [intravenous] drug user in his teens."

The August 1974 service enlistment examination does not note hepatitis C.  The December 2005 VA treatment record noting a history of chronic hepatitis C does not make it clear whether the Veteran reported that history, whether it was the VA clinician's diagnosis, or even a date of initial diagnosis, which the Veteran has estimated as 1995.  See Board hearing transcript at 5.  There is no evidence of record other than the December 2005 VA treatment record to suggest that hepatitis C preexisted service. 

VBA Fast Letter 04-13 indicated that, while it is biologically plausible, there have been no reported cases of air gun transmission of hepatitis C.  Nevertheless, as the Veteran has denied most hepatitis C risk factors, and there is evidence of both a pre-service risk factor and in-service air gun inoculation, the Board finds that the low threshold for a VA examination under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) has been met to obtain a medical opinion as to the likely etiology of the hepatitic C.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  Therefore, as no such examination has yet been conducted, one should be performed on remand.

TDIU

As noted above, during the June 2015 Board hearing, the Veteran testified that he is currently unemployed, and that he left his last position due, in part, to back pain associated with the service-connected low back disability.  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  

The low back disability is the Veteran's only service-connected disability, and the staged disability ratings for the low back disability do not meet the criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2013); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration).  

As to whether the Veteran is unemployable by reason of the service-connected low back disability, the Veteran also testified that he has worked part-time since leaving his last full-time position.  See Board hearing transcript at 22.  Moreover, as the low back disability has clearly manifested physical impediments to employment, the Veteran has not submitted any evidence of how the low back disability impedes sedentary employment, has not been advised of the evidence necessary to substantiate a claim for a TDIU, and has not provided additional evidence of the nature of the part-time employment he has held since leaving his last full-time position in 2001.  Moreover, as the Board is remanding the claim for service connection for hepatitis C, there remains a possibility that the Veteran could become service connected for hepatitis C and benefit from the consideration of additional symptoms and impairment when VA considers whether the Veteran is unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2015).

Accordingly, the issues of service connection for hepatitis C and entitlement to a TDIU are REMANDED for the following action:

1.  Schedule a VA examination to assist in determining the nature and etiology of the current hepatitis C disability.  The relevant documents in the electronic claims folders should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  A detailed history of relevant symptoms should be obtained from the Veteran.  

After reviewing the file and examining the Veteran, the VA examiner should provide the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C was caused by an event during active duty service, to specifically include any air gun inoculations he received during service?

When offering a rationale for this medical opinion, the VA examiner is asked to note and discuss the significance of the December 2005 VA treatment record noting pre-service intravenous drug use.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  The AOJ should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form (VA Form 21-8940) and requirements to establish a TDIU.

3.  When the development above has been completed, the issues of service connection for hepatitis C and entitlement to a TDIU should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


